[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-12775                ELEVENTH CIRCUIT
                                                           AUGUST 4, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

               D. C. Docket No. 07-00290-CV-OC-10-GRJ


ISRAEL SANTIAGO-LUGO,


                                                         Petitioner-Appellant,

                                 versus

WARDEN, FCC COLEMAN - USP-1,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (August 4, 2010)

Before EDMONDSON, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

      Israel Santiago-Lugo, a federal prisoner proceeding pro se, appeals the

denial of his Fed.R.Civ.P. 60(b) motion for relief from the dismissal of his 28

U.S.C. § 2241 petition. No reversible error has been shown; we affirm.

      In his section 2241 petition, Santiago-Lugo claimed he actually was innocent

of his continuing criminal enterprise conviction, 21 U.S.C. § 848, based on

Richardson v. United States, 119 S.Ct. 1707 (1999). The district court dismissed

this petition with prejudice. Santiago-Lugo then moved the district court pursuant

to Rule 60(b) to set aside the dismissal of the section 2241 petition and to order an

evidentiary hearing on the petition. He cited the Supreme Court’s intervening

decisions in United States v. Santos, 128 S.Ct. 2020 (2008), and Regalado Cuellar

v. United States, 128 S.Ct. 1994 (2008), as bases for invalidating his convictions.

He also indicated that the district court had not applied the correct standard of

review to the Richardson claim raised in his section 2241 petition. The court

summarily denied the motion.

      On appeal, Santiago-Lugo argues that the district court abused its discretion

in denying him Rule 60(b) relief because -- based on Richardson, Santos, and

Regalado Cuellar -- he presented a claim of actual and legal innocence that




                                           2
justified the reopening of his section 2241 proceeding.* We review the denial of

Rule 60(b) motion for an abuse of discretion only; and we will not review the

validity of the underlying judgment. Rice v. Ford Motor Co., 88 F.3d 914, 918-19

(11th Cir. 1996).

       Rule 60(b) permits a party to move for relief from a final judgment under

certain specific circumstances, such as surprise, excusable neglect, newly

discovered evidence, and fraud by an opposing party. See Fed.R.Civ.P. 60(b)(1)-

(6). The catchall provision -- Rule 60(b)(6) -- authorizes relief for “any other

reason that justifies relief.” “Rule 60(b)(6) motions must demonstrate that the

circumstances are sufficiently extraordinary to warrant relief. Even then, whether

to grant the requested relief is a matter for the district court’s sound discretion.”

Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006) (quotation and alteration

marks omitted).

       To succeed on appeal, Santiago-Lugo “must demonstrate a justification so

compelling that the district court was required to vacate its order.” Id. (quotation

and alteration marks omitted). Santiago-Lugo has demonstrated no such

compelling justification. He relies only on changes in the law to justify Rule 60(b)


       *
         In the district court, Santiago-Lugo also filed a motion for leave to amend his section
2241 petition along with his Rule 60(b) motion. But on appeal, he does not challenge the district
court’s denial of leave to amend; and thus, he has abandoned any challenge to this denial. See
Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                                3
relief; and “something more than a ‘mere’ change in the law is necessary to

provide the grounds for Rule 60(b)(6) relief.” Ritter v. Smith, 811 F.2d 1398, 1401

(11th Cir. 1987) (explaining that the movant must persuade the court that a

combination of factors, including the change in law, gives rise to circumstances

that are sufficiently extraordinary to warrant relief).

      Because Santiago-Lugo argues only that the Santos and Regalado Cuellar

decisions provide new grounds for overturning his convictions -- and points to no

additional factors that warrant relief -- he has presented insufficient reasons to

justify Rule 60(b) relief. Because the district court correctly denied the Rule 60(b)

motion, the original denial of his section 2241 petition remained intact; and so, the

district court committed no error in denying Santiago-Lugo’s motion for an

evidentiary hearing on the section 2241 petition.

      AFFIRMED.




                                            4